1
2                               UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4     JOSE AGUSTO,
5                                             Plaintiff,
6            v.                                                   3:19-cv-00604-MMD-CLB
7     MGM RESORTS,                                                ORDER
8                                          Defendant.
9    I.     DISCUSSION
10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections,
11   has submitted a pro se civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1).
12   Additionally, Plaintiff has submitted an incomplete application to proceed in forma
13   pauperis. (ECF No. 1).
14          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
15   complete an application to proceed in forma pauperis and attach both an inmate account
16   statement for the past six months and a properly executed financial certificate. The Court
17   will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter
18   of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file
19   a complete application to proceed in forma pauperis, or in the alternative, pay the full filing
20   fee for this action. If Plaintiff fails to submit a fully complete application to proceed in
21   forma pauperis, or pay the full filing fee, the court will recommend that this action be
22   dismissed.
23   II.    CONCLUSION
24          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL
25   SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
26   as well as the document entitled information and instructions for filing an in forma pauperis
27   application.
28           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
1    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
2    the correct form with complete financial attachments in compliance with 28 U.S.C. §
3    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
4    fee and the $50 administrative fee).
5           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
6    the court will enter a report and recommendation to dismiss this action.
7           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
8    (ECF No. 1-1), but shall not file it at this time.
9           DATED: November 21, 2019.
10
11                                                _________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
